Citation Nr: 0404220	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  98-17 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative arthritis of the thoracic and lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel 


INTRODUCTION

The veteran served on active duty from March 1969 to January 
1972.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, dated in October 1997.  In an October 1999 
decision, the Board, in pertinent part, denied the veteran's 
appeal for a rating in excess of 20 percent for degenerative 
arthritis of the thoracic and lumbar spine.  

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a May 2000 joint 
motion, the parties (the appellant and the Secretary of VA) 
requested that the Court vacate that part of the October 1999 
Board decision that denied a rating in excess of 20 percent 
for degenerative arthritis of the thoracic and lumbar spine 
and remand the case.  By a May 2000 order, the Court granted 
the joint motion.  The case was subsequently returned to the 
Board, and in November 2000 the Board remanded the veteran's 
claim to the RO for additional evidentiary development in 
accordance with the Court's remand.

After additional development and adjudication by the RO, the 
Board again remanded the veteran's claim in a June 2003 
decision.  The Board noted that notification and development 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was required, and also 
requested a VA examination.  The RO denied the veteran's 
claim by a September 2003 supplemental statement of the case 
(SSOC).  The veteran's claim has been returned to the Board 
for appellate consideration.  

As provided below, the issue on appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


REMAND

A preliminary review of the record indicates that additional 
development is required due to a change in the pertinent 
regulations concerning the veteran's claim.  Effective 
September 26, 2003, changes were made to some of the criteria 
for evaluating spine disorders.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003).  These revisions consist of a new rating 
formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and 
tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5242 and the 
General Rating Formula for Diseases and Injuries of the Spine 
now addressing degenerative arthritis of the spine. 

The veteran, however, has not been notified of the newly 
enacted provisions of Diagnostic Codes 5235-5243 to date, as 
his most recent SSOC is dated September 8, 2003.  His most 
recent VA examination of the spine occurred in July 2002, and 
may not have sufficiently addressed the symptomatology 
contemplated by the new provisions.  As such, further 
development, in the form of a new VA examination and opinion, 
and readjudication are warranted.

In the instant case, the veteran filed the claim that is the 
subject of this appeal before the enactment of the VCAA.  
The caselaw relating to the applicability of the VCAA under 
this circumstance has been somewhat inconsistent but the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  See 
also VAOPGCPREC 7-2003.  Thus, in the present case 
compliance is required with the notice and duty to assist 
provisions contained in the new law.  

In light of the foregoing, the Board believes that the most 
appropriate action is to remand this claim to the RO to 
undertake additional evidentiary development and provide 
notice to the veteran under the VCAA regarding his claim, to 
include what he must show to prevail in this claim, what 
information and evidence he is responsible for, and what 
evidence VA must secure.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable  requirements of the VCAA.  
In particular, the RO must ensure that 
the notification requirements and 
development procedures in sections 3 and 
4 of the Act, codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107, 
are fully complied with and satisfied, to 
include which portions of the information 
and evidence necessary to substantiate 
the veteran's claim are to be provided by 
the veteran and VA.  38 U.S.C.A. § 5103 
(a)(b); Quartuccio, supra.

2.  The RO should schedule the veteran 
for an examination by an appropriate VA 
examiner to determine the nature and 
current level of severity of the 
veteran's service-connected degenerative 
arthritis of the thoracic and lumbar 
spine.  All indicated tests should be 
conducted.  The claims file must be made 
available to and reviewed by the 
examiner.  The examiner should assess the 
extent of functional and industrial 
impairment caused by the veteran's 
service-connected spinal disability.  The 
examiner is also requested to: (1) 
express an opinion as to whether pain 
could significantly limit the functional 
ability of the spine during flare-ups or 
repeated use, and express this 
determination, if feasible, in terms of 
the additional loss of range of motion 
due to pain on use or during flare-ups; 
and (2) determine whether as a result of 
the spinal disability the veteran 
exhibits any weakened movement, excess 
fatigability or incoordination.  Such 
determinations should be expressed, if 
feasible, in terms of the additional loss 
of range of motion due to any weakened 
movement, excess fatigability or 
incoordination.  A complete rationale for 
all opinions expressed must be provided.  
If the examiner finds it impossible to 
provide the requested opinion without 
resort to pure speculation, he or she 
should so indicate.

3.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required for the 
veteran's claim.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  Then, the RO should readjudicate the 
veteran's claim for entitlement to an 
initial evaluation in excess of 20 
percent for degenerative arthritis of the 
thoracic and lumbar spine, to include 
consideration of the revised regulatory 
criteria for rating spine disabilities 
found in 38 C.F.R. § 4.71a, effective 
September 26, 2003.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided with an SSOC.  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue, to include the 
revised regulatory criteria for rating 
spine disabilities found in 38 C.F.R. 
§ 4.71a, effective September 26, 2003.  
An appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



